1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2,4-12,14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitching et al. (2011/0031969).
As to claims 1,12,19-20, Kitching discloses magnetic field detection system and method comprising a vapor cell e.g. 26,28 arrangement comprising a wafer (para 0032) and alkali metal atoms e.g. 18 disposed in the cavities to provide an alkali metal vapor; an array of light sources e.g. 20 (para 0035), each of the light sources arranged to illuminate a different portion of the one or more cavities of the vapor cell arrangement with light; at least one mirror e.g. 16 arranged to reflect the light from the array of light sources after the light passes through the one or In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Furthermore, it would have been an obvious matter of design choice to have a wafer defining more than one cavities, since the applicant has not disclosed that the wafer with cavities solves any problem or is for a particular reason. It appears that the 
	The method claim recited for using the apparatus in claim 20 is an inherent use of the apparatus of Kitching and is rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Kitching operates in the functional manner claimed by applicant. See MPEP 2112.02(I).



    PNG
    media_image1.png
    504
    607
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    486
    683
    media_image2.png
    Greyscale

As to claim 2, Kitching discloses magnetic field detection system and method comprising an array of microlenses e.g. 104,105 disposed between the light sources and the vapor cell arrangement (fig. 3).
As to claim 4, Kitching discloses magnetic field detection system and method wherein the microlenses e.g. 104,105 are configured to receive light from the light sources (fig. 3).
As to claim 5, Kitching discloses magnetic field detection system and method wherein the microlenses e.g. 
As to claim 6, Kitching discloses magnetic field detection system and method comprising at least one quarter-wave plate e.g. 124 disposed between the light sources and the vapor cell arrangement to receive the light from the light sources prior to entry into the one or more vapor cell (fig. 3).
As to claim 7, Kitching discloses magnetic field detection system and method wherein using the beamsplitters would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application and use of it is known in the related art for its use (see e.g. US 2016/0291099; 54 in fig. 6A).
As to claims 8-9, Kitching discloses magnetic field detection system and method comprising a magnetic field generator disposed adjacent the vapor cell arrangement to generate a magnetic field within the one or more cavities (see e.g. para 0054).
As to claim 10, Kitching discloses magnetic field detection system and method wherein the at least one mirror e.g. 16 is disposed within the one or more cavities (fig. 1).
As to claim 11, Kitching discloses magnetic field detection system and method wherein the at least one mirror e.g. 106,109 is disposed outside of the one or more cavities (see fig. 3).
As to claim 14, Kitching discloses magnetic field detection system and method comprising a substrate, wherein the light sources and the detectors are all disposed on the substrate (see para 0026).
As to claims 15,16, Kitching discloses magnetic field detection system and method wherein the array of optically pumped magnetometers is a two-dimensional array (see figs. 1,3,8 in Kitching).
As to claim 17, Kitching discloses magnetic field detection system and method comprising a plurality of turning mirrors e.g. 106,109 disposed between the light sources and the vapor cell arrangement to direct light from the light sources to the vapor cell arrangement (fig. 3).
As to claim 18, Kitching discloses magnetic field detection system and method wherein the at least one mirror e.g. 16 is a plurality of retroreflective mirrors (fig. 1).

4.	Claims 3,13 are rejected under 35 U.S.C. 103 as being unpatentable over Kitching et al. (2011/0031969) in view of Zhang (2014/0121491).
	As to claim 3, Kitching discloses magnetic field detection system and method as described above. Kitching does not specifically disclose a plurality of pairs. Zhang is cited to show this feature. Zhang discloses a magnetoencephalography meter wherein the light sources 32 and detectors 11 are arranged in a plurality of pairs, each pair comprising one of the light sources 32 and one of the detectors 11, wherein, for each of the pairs, the light source and the detector are positioned opposite each other relative to an optical axis of the mirror 33 (see fig. 5). Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Kitching to use a single vapor cell and a plurality of laser lights as taught by Zhang to reduce variation in vapor density in a region through which light passes and to increase measurement precision (para 0078).


As to claim 13, Kitching in view of Zhang discloses magnetic field detection system and method wherein the one or more cavities is a single cavity (see fig. 5 in Zhang).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.
	Ueno (2016/0291099) discloses a magnetism sensor includes a magnetism reaction section having a gas cell filled with a gas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858